JOURNAL ENTRY AND OPINION
This cause came on to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 25, the records from the court of common pleas and the briefs.
The grand jury charged defendant Anthony Mitchell with one count of escape after he failed to attend a meeting with his probation officer. Defendant filed a  motion to dismiss the indictment on grounds that the post release control mechanism contained in R.C. 2967.28 violates due process of law and the separation of powers. The court granted the motion to dismiss on authority of our opinion in State v. Jones (Sept. 2, 1999), Cuyahoga App. No. 74247, unreported, discretionary appeal allowed (2000),88 Ohio St.2d 1414.
Since the Ohio Supreme Court has accepted jurisdiction of Jones, we see no reason to give an extended discussion of that case. Jones is dispositive here, and we adhere to our previously stated position in that case, pending of course the outcome in the Supreme Court. The assigned error is overruled.
It is ordered that appellee recover from appellant its costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution. The defendant's conviction having been affirmed, any bail pending appeal is terminated. Case remanded to the trial court for execution of sentence.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
ANN DYKE, ADMINISTRATIVE JUDGE KENNETH A. ROCCO, J., CONCUR.
  ___________________________ JOHN T. PATTON, JUDGE